Title: To George Washington from David Humphreys, 15 July 1784
From: Humphreys, David
To: Washington, George



My dear General
New York July 15th 1784

You may be surprised, tho I dare say you will not be displeased to receive a Letter from me, dated at a moment when you would have supposed I had already traversed at least one half of the Atlantic—The occasion of my having yet to embark is this—Governor Jefferson on his tour to the eastern States informed me (in Connecticut) of the arrival of a french Packet at New York, in which he proposed sailing, unless he should find in an eastern port a Vessel destined directly to France, in which case he was to give me notice—On his arrival in Boston he advised me he had not found a passage, but expected to set out for New York the 1st of July—After his return from Portsmouth Mr Nat Tracey (who was about to sail for England in a ship of his own) having offered to land him on the Coast of France if practicable, he took the resolution of embarking & gave me information accordingly; but it was so late before I received it, that I found it impossible to avail myself of the occasion, and therefore formed the determination of sailing in the french Packet, whose departure is fixed for this day—And excepting the loss of Mr Jefferson’s company, I confess I am much better pleased with my accomodations, & opportunity of acquiring some knowledge of french on the passage—Gen. Koscuiszko & Col. Senf are to be my fellow passengers.

Governor Jefferson acquainted me, in one of his Letters from Boston, with his having reed a Packet from your Excellency addressd to me, but as he supposed it required a safe rather than a speedy conveyance he chose to retain it until we should meet again —this, my dear General, will account for my not having acknowledged the receipt of those favours which I find you had the friendship to grant in consequence of my Letter from Philadelphia. Your Excellency knows the sincerity of my heart & the warmth of my affections—tho’ it will probably never be in my power to be useful or to render any compensation to so good a patron & friend; yet, I trust it will always be mine, to be faithful, to be grateful, & not to reflect disgrace upon that friendship, from which I derive so much satisfaction, glory, & support.
Having seen your Excellency reach the zenith of human greatness, an object than which none was ever nearer my heart; I should now be perfectly happy could I but see justice done to your character & actions—but there are many traits in the one & circumstances of the other, which I fear will be lost. Indeed I find it is the opinion of many Gentlemen of candor & information that a true account of the war, at least of your military transactions cannot be given but by yourself or some of those who have been about your person. The fact is, in my opinion, it is a most delicate subject, highly interesting not only to your reputation, but to the good of mankind at large—I only take the liberty to suggest the subject for your consideration & will do myself the pleasure of writing more fully by another occasion —With my best respects to Mrs Washington & the family I have the honor to be yr Excys most obedt Hble Servt

D. Humphreys


P.S. The closing & superscribing this Letter is one of the last acts which I shall do previous to my leaving the Continent—it brings to my Mind a thousand tender ideas, & expands all my soul in the best wishes for your health & felicity—I expect momently the signal of departure & can say no more than adieu.

